DETAILED ACTION
This Office Action is in response to the communication filed 12/01/2020.
Status of the claims: 
Claims 6 - 8 are previously cancelled.
Claims 1-5, 9-24 are previously presented and rejected.
Claims 1-5, 9-24 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the submission, filed on 12/01/2020, which was filed after the final rejection of September 9, 2020.  Since the continued examination under 37 CFR 1.114 is requested by the Applicant, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the Applicant's submission filed on 12/01/2020 has been entered.

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed on 12/01/2020. By this amendment, claims 1, 18, 20 and 24 have been amended.

Response to Arguments/Remarks
The Applicants’ Remarks Made in an Applicant’s Argument/Remark, filed December 1, 2020, regarding claims 1, 18, 20, 24 rejection under 35 U.S.C. 103 as being unpatentable over Xiaolin, in view Boyu and Gong have been fully considered, but the argument/remark is considered moot in light of the claims amendment. The amendment, specifically to the independent claims 1, 18, 20 and 24 include new feature/s which is/are not in the previously rejected claims. The amendment to said independent claims is/are the result of prior art reference, thus, does/do narrow the scope of the claims. Furthermore, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN102104404 to Xiaolin et al., in view of WO2016/064901 to Boyu et al, further in view of US2016/0043842 to Gong et al (“Gong”) and US20130078913 to Lee et al. (“Lee”)
RE Claims 1 and 18, Xiaolin et al. (“Xiaolin”) discloses a downlink channel estimation method and apparatus based on a sounding reference signal (SRS) (e.g. Xiaolin, Abstract), the method and apparatus comprising: a transmitter configured to transmit to User Equipment (UE) a first signal including SRS configuration information (see for example Xiaolin, Para [0019], [0023]); and receiving, by a base station, an SRS transmitted by the UE (see for example Xiaolin, Abstract and/or Para [0013]).

The subject matter of claims 1 and 18 differ from Xiaolin in view of Boyu in that Xiaolin in view of Boyu does not explicitly teach or suggest the features: wherein the SRS configuration information includes a Comb number information that is 4; a subcarrier frequency interval of the SRS in the frequency domain is determined according the Comb number information; and wherein the number of resource blocks carrying the SRS is an integer less than the total number of resource blocks. However, Gong teaches or suggests, in the same technical field, the feature: wherein the SRS configuration information includes a Comb number information that is 4 (see for example, Gong, Fig. 4, Paras [0006], [0171]), a subcarrier frequency interval of the SRS in the frequency domain is determined according the Comb number information (see for example, Gong Figs. 1-4, S510, S520 that the SRS position (i.e. interval) is determined according the Comb signaling information), and wherein the number of resource blocks carrying the SRS is an integer less than the total number  Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/apparatus disclosed by Xiaolin in view of Boyu with Gong’s teaching, for determining a subcarrier frequency interval of the SRS according to the Comb number information (see Para [0006] and Fig. 4 of Gong).
The subject matter of claims 1 and 18 differ from Xiaolin in view of Boyu and Gong in that Xiaolin in view of Boyu and Gong does not explicitly disclose the feature: wherein, the part of resource blocks among all resource blocks in a frequency domain contains the SRS, the other resource blocks except the part of resource blocks among all resource blocks do not contain the SRS, as recited in currently amended claims 1 and 18. However, Lee teaches or suggests, in the same technical field, the feature: wherein, the part of resource blocks among all resource blocks in a frequency domain contains the SRS, the other resource blocks except the part of resource blocks among all resource blocks do not contain the SRS, (see for example, Lee Paras [0147], [0186], Figs. 9B, 15B: that the part of resource blocks among all resource blocks in a frequency domain contains the SRS, except the part of resource blocks among all resource blocks do not contain the SRS). Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/apparatus disclosed by Xiaolin in view 

RE Claim 2, Xiaolin discloses the method according to claim 1, wherein the method further comprises: transmitting, by the base station to the UE, UE-specific first signaling and/or cell-specific second signaling (e.g. Xiaolin Para. [0017], Claims 19-20: the base station transmits to a UE for a user-specific signaling and/or cell-specific signaling); wherein the first signaling contains SRS configuration information for the UE, and the second signaling contains SRS configuration information for a cell (see Paras [0013], [0017], [0026]).

RE Claim 3, Xiaolin discloses the method according to claim 1, as discussed above with claim 1 rejection. Xiaolin does not explicitly disclose the feature: wherein the SRS is transmitted in part or all of following resources: a last orthogonal frequency division multiplexing (OFDM) symbol of a subframe and a first or last OFDM symbol of a first slot of the subframe, or last two OFDM symbols of a subframe; or a last OFDM symbol of a subframe and one or more OFDM symbols transmitting a demodulation reference signal (DM-RS); or a last OFDM symbol of a subframe and one or more OFDM symbols transmitting a device to device (D2D) synchronization 
Xiaolin and Boyu are analogous art because they are from the same field of communication. Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the feature taught by Boyu in the method/system of Xiaolin. See the motivation to combine references described in claim 1 as the same motivation applies here. 

RE Claim 4, Xiaolin discloses the method according to claim 3, wherein the OFDM symbols transmitting a DM-RS comprises: 26FJCN 7241 two OFDM symbols transmitting the DM-RS in the subframe in case of no data transmission, or an OFDM symbol transmitting the DM-RS in the subframe in case of low-speed transmission (claim 4 further limits the feature described in second step of claim 3. As noted above, the use of the alternative language indicate the prior art not need to teach the second step of claim 3 and thus it's associate claim 4).




RE Claim 10, Xiaolin discloses the method according to claim 1, as discussed above with claim 1 rejection. Xiaolin does not explicitly disclose the feature:: wherein for a certain piece of UE, the SRS is configured at an interval of a predefined number of resource blocks.  Boyu discloses, in the same field of endeavor, the feature: wherein for a certain piece of UE, the SRS is configured at an interval of a predefined number of resource blocks (the SRS is configured at an interval of a predefined number of resource blocks (see Claims 2-3, 5 of Boyu). Xiaolin and Boyu are analogous art because they are from the same field of communication. Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the feature taught by Boyu in the method/system of Xiaolin. See the motivation to combine references described in claim 1 as the same motivation applies here.

RE Claim 15, Xiaolin discloses the method according to claim 1, wherein the method further comprises:  receiving, by the base station, information on a number of antennas and/or information on an ability of a user reported by the UE, the information on an ability of a user being used to indicate whether the UE has an ability for transmission and reception by using an identical number of antennas (the base station receives the probe pilot SRS of the ‘N’ terminal users and performs MIMO detection on the received data of the antenna to recover the transmission data of each UE. The MU-MIMO transmission provided by the present invention utilizes reciprocity between the uplink and downlink channels in the system, wherein the number of antennas of the eNB, and the UE are identical (Abstract, [0044], [0140]-[0141] of Xiaolin).



RE Claim 17, Xiaolin discloses the method according to claim 15, wherein the method further comprises: configuring the UE by the base station with two or more sets of the SRSs (the base station receives the SRS’ transmitted from N user terminals (UEs), generates user-specific pilot (reference) signal based on received SRS’, generates MU-BF matrix and then transmits to the UEs (for examples, to two UEs as shown in Fig. 1) (see Para [0077], Claim 1 of Xiaolin); wherein resources transmitting the two or more sets of the SRSs are separated in the time domain, so that the UE transmit the two or more sets of the SRSs by using different antenna groups (see ...it should be noted that in the time domain (TDD) configuration the uplink and downlink occupy the same radio channel such that there is reciprocity between the uplink and downlink radio channels, and the base station receives the SRS’ transmitted from N user terminals (UEs) (i.e. using different antenna groups) (Para [0077], [0095]). 

RE Claim 20, Xiaolin discloses a communication system (e.g. Xiaolin, Abstract: a system for downlink channel estimation in multiuser multi-input multi-output (MU-MIMO) wireless communication system), the system comprising: a base station configured to transmit to User Equipment (UE) a first signal including SRS (Sounding Reference Signal) configuration information (see for example Xiaolin, Para [0019], [0023]) and to receive an SRS transmitted by the UE (see for example Xiaolin, Abstract and/or Para [0013]);  and the UE configured to receive from the base station the first signal (see for example, Xiaolin, Para [0019]) , and to transmit the SRS to the base station (see for example, Xiaolin, Para [0013]).

The subject matter of claim 20 differ from Xiaolin in view of Boyu in that Xiaolin in view of Boyu does not explicitly teach or suggest the features: wherein a subcarrier frequency interval of the SRS in the frequency domain is 4; a subcarrier frequency interval of the SRS in the frequency domain is determined according the Comb number information; and wherein the number of resource blocks carrying the SRS is an integer less than the total number of resource blocks. However, Gong teaches or suggests, in the same technical field, the feature: wherein the SRS configuration information includes a Comb number information that is 4 (see for example, Gong, Fig. 4, Paras [0006], [0171]), a subcarrier frequency interval of the SRS in the frequency domain is determined according the Comb number information (see for example, Gong Figs. 1-4, S510, S520 that the SRS position (i.e. interval) is determined according the Comb signaling information), and wherein the number of resource blocks carrying the SRS is an integer less than the total number of resource  Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/apparatus disclosed by Xiaolin in view of Boyu with Gong’s teaching, for determining a subcarrier frequency interval of the SRS according to the Comb number information (see Para [0006] and Fig. 4 of Gong).
The subject matter of claim 20 differ from Xiaolin in view of Boyu and Gong in that Xiaolin in view of Boyu and Gong does not explicitly disclose the feature: wherein, the part of resource blocks among all resource blocks in a frequency domain contains the SRS, the other resource blocks except the part of resource blocks among all resource blocks do not contain the SRS, as recited in currently amended claims 1 and 18. However, Lee teaches or suggests, in the same technical field, the feature: wherein, the part of resource blocks among all resource blocks in a frequency domain contains the SRS, the other resource blocks except the part of resource blocks among all resource blocks do not contain the SRS, (see for example, Lee Paras [0147], [0186], Figs. 9B, 15B: that the part of resource blocks among all resource blocks in a frequency domain contains the SRS, except the part of resource blocks among all resource blocks do not contain the SRS). Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/apparatus disclosed by Xiaolin in view 


RE claim 21 and 22, Xiaolin discloses the method according to claim 1 and the apparatus according to claim 18, wherein the method/apparatus further comprises: an uplink channel estimating unit configured to perform uplink channel estimation according to the SRS; and 7Application No. 15/621,649a downlink channel information acquiring unit configured to acquire Attorney Docket No. FJCN 7241Response to Non-Final Office Action dated August 9, 2017downlink channel information according to uplink channel information obtained through the uplink channel estimation (see for example, Abstract and Para [0049] of Xiaolin, which describe the method and the device of the invention that is configured to perform uplink channel estimation according to the SRS information and to obtain downlink channel information through the channel estimation for improving transmission performance of the MU-MIMO). 

RE claim 23, Xiaolin discloses the method according to claim 1, as discussed above with claim 1 rejection. Xiaolin does not explicitly disclose, wherein configuration information configured in the resource blocks is predefined. However, Boyu teaches, in the same field of endeavor, wherein configuration information configured in the  configuration information in resource blocks is as predefined in the 3GPP LTE / LTE-A technology standards).  Xiaolin and Boyu are analogous art because they are from the same field of communication. Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the feature taught by Boyu in the method/system of Xiaolin. See the motivation to combine references described in claim 1 as the same motivation applies here.

RE Claim 24, Xiaolin discloses a terminal (e.g. Xiaolin, Abstract: a user terminal for downlink channel estimation in multiuser multi-input multi-output (MU-MIMO) wireless communication system), comprising: a receiver configured to receive from a base station a first signal including SRS (Sounding Reference Signal) configuration information (see for example Xiaolin, Abstract and/or Para [0013], [0019]) and a transmitter configured to transmit to the base station a SRS according to the SRS configuration information (see for example Xiaolin, Para [0013], [0019], [0023]).
The subject matter of claim 24 differ from Xiaolin in that Xiaolin does not explicitly disclose the feature: wherein, the SRS is configured in part of resource blocks among all resource blocks in a frequency domain, as recited. However, Boyu et al. ("Boyu") teaches, in the same field of endeavor, the features: the SRS is configured only in part of the resource blocks in a frequency domain (e.g. Boyu, paras [0023] and Fig. 5: the SRSs are configured only in a part of resource blocks in a frequency domain of the OFDM symbols). Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the 
The subject matter of claim 24 differ from Xiaolin in view of Boyu in that Xiaolin in view of Boyu does not explicitly teach or suggest the features: wherein a subcarrier frequency interval of the SRS in the frequency domain is 4; a subcarrier frequency interval of the SRS in the frequency domain is determined according the Comb number information; and wherein the number of resource blocks carrying the SRS is an integer less than the total number of resource blocks. However, Gong teaches or suggests, in the same technical field, the feature: wherein the SRS configuration information includes a Comb number information that is 4 (see for example, Gong, Fig. 4, Paras [0006], [0171]), a subcarrier frequency interval of the SRS in the frequency domain is determined according the Comb number information (see for example, Gong Figs. 1-4, S510, S520 that the SRS position (i.e. interval) is determined according the Comb signaling information), and wherein the number of resource blocks carrying the SRS is an integer less than the total number of resource blocks (see for example, Gong, Para [0004]: the number of resource blocks carrying the SRS is an integer (e.g. 4) which is less than the total number of resource blocks (e.g. 16)). Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/apparatus disclosed by Xiaolin in view of Boyu with Gong’s teaching, for determining a subcarrier frequency interval of the SRS according to the Comb number information (see Para [0006] and Fig. 4 of Gong).
 (see for example, Lee Paras [0147], [0186], Figs. 9B, 15B: that the part of resource blocks among all resource blocks in a frequency domain contains the SRS, except the part of resource blocks among all resource blocks do not contain the SRS). Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/apparatus disclosed by Xiaolin in view of Boyu and Gong with Lee’s teaching for a purpose of containing the SRS in part of resource blocks among all resource blocks, other than the part of resource blocks among all resource blocks, in a frequency domain. In combination, Xiaolin is not altered in that the downlink channel estimation method/apparatus of Xiaolin continues to receive transmitted SRS information for downlink channel estimation and support high-dimensional MU-MIMO. Therefore one of ordinary skill in the art, such as an individual working in the field of decision feedback equalization for multi-level signals could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does .

Claims 9, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaolin in view of Boyu, Gong, further in view of US2014/0003262 to He et al. (“He”)

RE Claim 9, Xiaolin discloses the method according to claim 1, as discussed above with claim 1 rejection. Xiaolin in view of Boyu & Gong does not explicitly disclose the feature: wherein configuration information configured in the resource blocks is indicated by using high-layer signaling.  However, He discloses, in the same field of endeavor, the feature: wherein configuration information on that the SRS is configured in resource blocks is indicated by using high-layer signaling (see for example, Para [0048] of Lee). Xiaolin, Boyu, Gong and He are analogous art because they are from the same field of communication. Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the feature taught by He in the modified method/system of Xiaolin. See the motivation to combine references described in claim 1 as the same motivation applies here.

RE Claims 13, Xiaolin in view of Boyu & Gong discloses the method according to claim 1, wherein the method further comprises: transmitting, by the base station, third signaling (the eNB sends downlink control information for data transmission to each UE (see Para 0102, Step 207 of Xiaolin). Although Xiaolin discussed that the eNB sends downlink control information for data transmission to each UE, Xiaolin in view of Boyu & Gong does not explicitly discloses the feature: transmitting third signaling for coordinating SRSs of different cells, so that in transmitting an SRS in a cell, other cells do not use resources to which the SRS corresponds, or use the 

RE Claims 14, Xiaolin in view of Buoy and Gong discloses the method according to claim 13, as discussed above with claim 13 rejection. Xiaolin in view of Boyu and Gong does not explicitly disclose the feature: wherein the resources to which the SRS corresponds comprise one piece of the following information or a combination thereof: subframe information, OFDM symbol information, information on a number of combs, information on a frequency interval, information on resource blocks, power information, and information on cyclic offset of sounding reference signal sequences, used by the SRS. However, He teaches, in the same technical field, the feature: wherein the resources to which the SRS corresponds comprise one piece of the following information or a combination thereof: subframe information, OFDM symbol  See the motivation to combine references described in claim 13 as the same motivation applies here. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaolin in view of Boyu, Gong, further in view of US20150163803 to Li et al. (“Li”)

RE Claim 11, Xiaolin in view of Boyu discloses the method according to claim 1, as discussed above with claim 1 rejection. Xiaolin in view of Boyu & Gong does not explicitly teach the feature: wherein a sampling rate of the SRS is 10 milliseconds or more. However Li discloses, in the same technical field, the feature: wherein a sampling rate of the SRS is 10 milliseconds (ms) or more (e.g. Li, Paras [009]-[0010]: the SRS period is selected among 10 ms, or more). Xiaolin, Boyu, Gong and Li are analogous art because they are from the same field of communication. Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the feature taught by Li in the method/system of Xiaolin in view of Boyu in order to achieve a maximum 

RE Claim 12, Xiaolin in view of Boyu & Gong discloses the method according to claim 1, as discussed above with claim 1 rejection. Xiaolin in view of Boyu & Gong does not explicitly teach the feature: wherein a sampling rate of the SRS is 10 milliseconds (ms) 20 ms, 40 ms, 80 ms, 160 ms, and 320 ms.  However Li discloses, in the same technical field, the feature: wherein a sampling rate of the SRS is 10 milliseconds (ms), 20 ms, 40 ms, 80 ms, 160 ms, and 320 ms (e.g. Li, Paras [009]-[0010]: the SRS period is selected among 10 ms, 20 ms, 40 ms, 80 ms, 160 ms, and 320 ms). Xiaolin, Boyu, Gong and Li are analogous art because they are from the same field of communication. Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the feature taught by Li in the method/system of Xiaolin in view of Boyu in order to achieve a maximum degree of flexibility for transmitting the SRS in a period (see Para [0028, [0075] of Li). 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU TADESE/PRIMARY EXAMINER, ART UNIT 2632
1/20/2021